DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 recite the limitation "Rx" in line 1.  There is insufficient antecedent basis for this limitation in the claim 1 from which these claims depends.
In the interest of compact prosecution, the Examiner interprets these claims as dependent on claim 7.
Claims 11, 12 and 17 recite the limitation "R1".  There is insufficient antecedent basis for this limitation in the claim 1 from which these claims depends.
In the interest of compact prosecution, the Examiner interprets these claims as dependent on claim 10.
Claims 13-16 and 198 recite the limitation "R2".  There is insufficient antecedent basis for this limitation in the claim 1 from which these claims depends.
In the interest of compact prosecution, the Examiner interprets these claims as dependent on claim 10.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al., A new synthetic route to 2H-benzo[g]chromene-5,10-diones involving ring closing metathesis, Journal of Heterocyclic Chemistry (2009), 46(2), 207-212 (“Song”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
Song discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image1.png
    144
    141
    media_image1.png
    Greyscale
,
wherein

    PNG
    media_image2.png
    45
    176
    media_image2.png
    Greyscale

(p. 207).
This corresponds to the following expanded structures:

    PNG
    media_image3.png
    605
    531
    media_image3.png
    Greyscale



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011028156 A (in Japanese), as further evidenced by STN document number 154:247336, status date 2020-11-20 (collectively “Hideki”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
Hideki discloses the following compounds, which read on Applicant’s claims, as evidenced by the STN expanded structures:

    PNG
    media_image4.png
    462
    548
    media_image4.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyland et al., Design and Synthesis of Novel Quinone Inhibitors Targeted to the Redox Function of Apurinic/Apyrimidinic Endonuclease 1/Redox Enhancing Factor-1 (Ape1/Ref-1), J. Med. Chem. 2010, 53, 3, 1200–1210 (“Nyland”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
Nyland discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image5.png
    91
    116
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    19
    67
    media_image6.png
    Greyscale

This corresponds to the following expanded structure:

    PNG
    media_image7.png
    233
    547
    media_image7.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2009042544 A1 to Kelley et al. (“Kelley”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
Kelley discloses the following compounds, which read on Applicant’s claims:


    PNG
    media_image8.png
    168
    177
    media_image8.png
    Greyscale

(p. 71).
This corresponds to the following expanded structure:

    PNG
    media_image9.png
    228
    548
    media_image9.png
    Greyscale



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No 126:211950 for Anufriev et al., Synthetic Communications (1997), 27(1), 119-126 (“STN ‘950”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘950 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image10.png
    320
    530
    media_image10.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No 111:112073 for Lessmann et al., New juglomycins, Zeitschrift fuer Naturforschung, B:  Chemical Sciences, (1989), 44(3), 353-63 (“STN ‘073”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘073 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image11.png
    392
    532
    media_image11.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No 109:110085 for Reed et al., Efficient synthesis of furochromone and furocoumarin natural products (khellin, pimpinellin, isophellopterin) by thermal rearrangement of 4-furyl-4-hydroxycyclobutenones, Journal of Organic Chemistry (1988), 53(18), 4166-71 (“STN ‘085”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘085 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image12.png
    217
    532
    media_image12.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No 69:35797 for Heinz et al., Journal of Pharmaceutical Sciences (1968), 57(3), 520-3 (“STN ‘797”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘797 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image13.png
    134
    311
    media_image13.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No. 64:19019 for Russell et al., Chemical Communications (London) (1965), (21), 529-30 (“STN ‘019”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘019 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image14.png
    230
    509
    media_image14.png
    Greyscale



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No. 53:77719 for Kuroda et al., Proceedings of the Japan Academy (1958), 34, 616-18 (“STN ‘719”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘719 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image15.png
    316
    518
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    230
    511
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    250
    502
    media_image17.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No. 53:77718 for Pitombo, Chemische Berichte (1959), 92, 745-9 (“STN ‘718”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘718 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image18.png
    317
    522
    media_image18.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN document No. 18:12193 for Berichte der Deutschen Chemischen Gesellschaft [Abteilung] B: Abhandlungen (1923), 56B, 2548-55 (“STN ‘193”).
Claim interpretation
Claim 1 recites the limitation “for preventing or treating neuronal damage in a host animal”, which is not given patentable weight as reciting intended use of a compound claim.
Rejection
STN ‘193 discloses the following compounds, which read on Applicant’s claims:

    PNG
    media_image19.png
    381
    579
    media_image19.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “The compound of claim 1 wherein Y is N(R.sup.1).sub.2 or NR.sup.2OR.sup.2 . . . and a prodrug.”  It is unclear how a group, Y or otherwise, can be a prodrug.  A prodrug itself is a compound, not a group, and that is further the definition in Applicant’s specification.  “The term "prodrug" as used herein generally refers to any compound that when administered to a biological system generates a biologically active compound as a result of one or more spontaneous chemical reaction(s), enzyme-catalyzed chemical reaction(s), and/or metabolic chemical reaction(s), or a combination thereof.” ([0123]).  Further, the specification provides no description otherwise of Y being a “prodrug” by way of example to understand what compound or group that is.  As such, the claim term is vague and indefinite.

Claim Objections

Claims 5-7, 18 and 20 are objected to as dependent on a rejected independent claim, but would be allowable if written in an independent claim form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627